DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 14 SEPTEMBER 2021, with respect to objection to the drawings, objection to the specification, the double patenting rejection, claim objections, the 112(b) rejection, and the art rejection have been fully considered and are persuasive.  The objection to the drawings, objection to the specification, the double patenting rejection, claim objections, the 112(b) rejection, and the art rejection has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 14 SEPTEMBER 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10/564,142 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 14 SEPTEMBER 2021, Applicant has asserted that the applied reference to BACKLUND does not anticipate the claimed invention.  In particular, Applicant asserts that the (1) the reference does not teach the sample is of sulfur bearing petroleum material, but rather boreal acid sulphate soils and sediments; (2) the reference fails to teach the step of extracting inorganic sulfur components and reducing the sulfur in the extracted inorganic sulfur components, which Applicant asserts that these steps are found in different portions of 
Since BACKLUND is considered the closest prior art of record and the reference does not teach “extracting the inorganic sulfur components from the sample to yield the extracted inorganic sulfur components and . . . reducing the sulfur in the extracted inorganic sulfur components”, the method as claimed is considered to novel and non-obvious.
The Examiner is unable to provide a rejection which would reasonably teach or suggest the claimed invention prior to the earliest effective filing date of 29 SEPTEMBER 2017.    
Claims 1-22 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797